        Case: 4:16-cr-00332-CAB Doc #: 47 Filed: 12/17/18 1 of 3. PageID #: 244




                            IN THE UNITED STATES DISTRICT
                          COURT FOR THE NORTHERN DISTRICT
                               OF OHIO EASTERN DIVISION


UNITED STATES OF AMERICA,                     :       CASE NO. 4:16-CR-332
                                              :
     Plaintiff,                               :       JUDGE CHRISTOPHER BOYKO
                                              :
v.                                            :
                                              :       DEFENDANT’S MOTION TO
DERRICK GRANT,                                :       ENFORCE ORDER
                                              :
     Defendant.                               :



          Now comes Defendant Derrick Grant, by and through undersigned counsel, and

 respectfully moves this Court for an Order to enforce compliance with a previous order of this

 Court.

          Specifically, on June 21, 2018, in response to the government’s unopposed Motion for

 Involuntary Medication to Restore Competency (Doc. 45), this Court committed the Defendant

 to the custody of the Attorney General of the State of Ohio to effectuate his hospitalization for

 treatment with antipsychotic medication at a suitable facility for such a reasonable time, not to

 exceed four months, as necessary to determine whether there is a substantial probability that in

 the foreseeable future he will attain the capacity to permit these proceedings to go forward.

 See Order, Doc. 46. The Court’s earlier order also directed the treating facility to provide it

 with a written report of Defendant’s progress as set for the in Section 4241(d) of Section 18 of

 the United States Code. Id. To-date, no steps have been undertaken to transport or treat

 Defendant Grant as ordered by the Court; instead, he been in detention at the Northeast Ohio

 Correctional Center, where he remains.
    Case: 4:16-cr-00332-CAB Doc #: 47 Filed: 12/17/18 2 of 3. PageID #: 245



      Based upon the foregoing, Defendant Grant requests an Order to enforce compliance

with the Court’s June 21, 2018 Order.

                                                Respectfully submitted,



                                                /s/ Donald Butler
                                                Donald Butler (0005968)
                                                1220 West 6th Street, Suite 203
                                                Cleveland, Ohio 44113
                                                Telephone: (216) 621-7260
                                                Facsimile: (216) 241-1312
                                                Email: butdon@aol.com

                                                Attorney for Defendant Derrick Grant
      Case: 4:16-cr-00332-CAB Doc #: 47 Filed: 12/17/18 3 of 3. PageID #: 246



                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 17th day of December, 2018, a copy of the Defendant’s

Motion to Enforce Orderwas filed electronically and notice of this filing was sent by operation of

the Court’s electronic filing system to all parties indicated on the electronic filing receipt. All

other parties will be served by regular U.S. mail. Parties may access this filing through the

Court’s system.

                                                       BY:

                                                       /s/ Donald Butler
                                                       Donald Butler (0005968)

                                                       Attorney for Defendant Derrick Grant
